COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-135-CV
 
IN RE GARY AND CYNTHIA       
       
       
       
       
       
       
    
RELATORS
PERALES AND HILDA FLORES
PEREZ
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION(1)
------------
The court has considered Relators'
application for emergency stay and petition for writ of mandamus and is of the
opinion that relief should be denied. Accordingly, Relators' application for
emergency stay and petition for writ of mandamus is denied.
Relators shall pay all costs of this
original proceeding, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL A: HOLMAN, J.; CAYCE, C.J.; and
GARDNER, J.
DELIVERED: May 19, 2003

1. See Tex. R. App. P. 47.1.